ease ez19-cv-00013-CEH-AEP ‘EFB%UPH@FW§:QOS‘I@H§J 01/03/19 Page 1 of 6 PagelD 11
Filing # 82025010 E-Filed 12/12/2018 03;28:00 PM

IN THE CIRCUIT COURT OF SIXTH JUDICIAL CIRCUIT
IN AND FOR PINELLAS COUNTY, FLORIDA

 

CIVIL DIVISION

MARYJUDE ZIMMERMAN,

Plaintiff,
vs. CASE NO.:
PODS ENTERPRISES, LLC

Defendant.

/
LM_PJ_J;AM

COMES NOW, Plaintiff, MARYJUDE ZIMMERMAN, (hereinalter referred to as
“PLAINT]FF”) by and through her undersigned counsel7 and sues the Defendant, PODS

ENTERPRISES, LLC, (hereinafter referred to as “DEFENDANT”) and alleges as follows:

JURISDICTION AND VENUE
l. This is an action for damages in excess of $15,000.00 (Fifteen Thousand Dollars),
exclusive of costs and interest.
2. Venue lies within Pinellas County because a substantial part of the events giving

rise to this claim arose in this Judicial District.

PARTIES
3. At all times material herein, Plaintiff, was and is resident of Pasco County, Florida.
4_ At all times material herein, Defendant was and is a Florida corporation, licensed

and authorized to and doing business in Pinellas County, Florida.
5. Defendant is an employer as defined by the laws under which this action is brought

and employs the required number of employees

***ELECTRONICALLY FILED 12/12/2018 03:27:58 PM: KEN BURKE, CLERK OF TI-IE CIRCUIT COURT, P[NELLAS COUNTY***

 

Case 8:19-cV-00013-CEH-AEP Document 1-2 Filed 01/03/19 Page 2 of 6 Page|D 12

ADMINISTRATIVE PRERE§ !UISITES

6. All conditions precedent to bringing this action have occurred

7. On August 13, 2018 Plaintiff filed a timely Charge of Discrimination with the Equal
Opporturlity Employment Commission (“EEOC”) and the Florida Commission on Human
Relations (“FCHR”)_ A Right to Sue (“RTS”) was issued November 14, 2018. (Attachea' herein
as Exhibl`ts A and B).

FACTUAL ALLEGATIONS

8. Plaintiff began her employment With Defendant on or around June 2013 as a
Customer Experience Manager. Plaintiff was eventually promoted to Sales Coordinator Manager
and then in June 2016 Was promoted to the position of Director of Sales Support.

9. ln December 2016 Plaintiff was diagnosed with a qualified disability

10. Following her diagnosis Plaintiff underwent a regimen of treatment including a
surgical procedure

11. In March 2018 Plaintiff notified her direct manager, David Redmond, that she was
scheduled to have another surgical procedure related to her disability.

12. Mr. Redmond responded with surprise that Plaintiff Was still undergoing treatment
and suffering from the effects of her condition.

13. Mr. Redmond had previously stated to Plaintiff “your hair is back, now you’re
fine”. Plaintiff informed Mr. Redmond that she was not fine and provided him with details
regarding her current treatment regimen and the adverse effects of the medications she was taking

14. Shortly, thereafter, on April 2, 2018 Plaintiff Was terminated

15. At the time of her termination Plaintiff had an unblemished personnel file.

 

Case 8:19-cV-00013-CEH-AEP Document 1-2 Filed 01/03/19 Page 3 of 6 Page|D 13

AMERICANS WITH DISABILITIES A(::(')I`U?l\'/EI§NDN[ENTS ACT OF 2008 (“ADAAA”)
DISABILITY DISCRIM]NATION

16. Plaintiff realleges and adopts the allegations in paragraphs 1 through 15 as if set
out in full hereafter.

17. Plaintiff is an individual entitled to protection under the Americans With
Disabilities Act Amendments of 2008 (“ADAAA”) and was an employee within the meaning of
the ADAAA_

18. Plaintiff is a qualified individual with a disability within the meaning of the
ADAAA, because Plaintiff, with a reasonable accommodation, could perform the essential
functions of her job with Defendant.

19. By the conduct described above, Defendant engaged in unlawful employment
practices in violation of the ADAAA, took adverse employment actions against Plaintiff and
discriminated against Plaintiff because of her disability and/or perceived disability

20. As a result of Def`endant’s unlawful conduct, Plaintiff has suffered and continues
to suffer damages, including, but not limited to, the following:

a. Back pay and benefits;
b. Interest on back pay and benefits;
c. Front pay and benefits;

d. Compensatory damages, including damages for mental anguish, loss of
dignity, and other intangible injuries;

e. Pecuniary and non-pecuniary losses;
f. Attorney’s fees and costs; and

g. For any other relief this Court deems just and equitable

 

Case 8:19-cV-00013-CEH-AEP Document 1-2 Filed 01/03/19 Page 4 of 6 Page|D 14

WHEREFORE, Plaintiffl demands a trial by trial and a judgment against Defendant in an
amount within the jurisdictional limits of this Court, to witt More than Fifteen Thousand

($15,000.00) Dollars, plus attomey’s fees, costs, interest, and for such other relief to which the

Plaintiff may be justly entitled

DEMAND FOR JURY TRIAL
21, Plaintiff demands a trial by jury on all issues so triable

DATED this 12th day of December 2018.
FLOR[N GRAY BOUZAS OWENS, LLC

/s/WOLFGANG M. FLORIN
WOLFGANG M. FLORIN, ESQU[RE
Florida Bar No.: 90?804

Primary: wolfgmg@fgbolaw.com

Secondary: tina@fgbolaw.com
CHRIS'I‘OPHER D. GRAY, ESQUIRE

Florida Bar NO.: 902004
M@EM

16524 Pointe Vi]lage Drive, Suite 100
Lutz, FL 3355 8

Telephone (727) 254-5255

Facsimile (727) 483-7942

Attorneys for Plaintiff

§§TA'iE EJF FL".JR1DA-P|NEL_L¢\S COUNT`\'
ll\n!en~; candy that the foregoing is

..-“",`§‘\\,

'“ '\.'»| ~ ' ‘
F-'J§'-”""'C'l`:$""'; -, true copy as the same aL'JDEi"S 3""‘°"§1

F »' 1 ` - . '.

f -' '.' leh:asan-:ltr. C-

F*= "'5 'h . ii 20

r 1 ,F"-¢ wl =a\- -' ~-_~_
,j\ Q, 5_ a _ _ _

gte "_,~ sen sua»<.lz

   
 
  

ad .

C`..-E'.ri<o|'C`lrr.ul'.Ceun |:/7 _Q

Depul_\_r C|ei|»\

 

 

 

CaSe 8219-CV-OOOJ_3-CEH-AEP WUWT@RW§-'Qogliiie@ 01/03/19 P§g`e_`B OfAG Page|[) 15
Fuing # 82025010 E-Fited 12/12/2018 03;28;00 PM ~ ' ~'

CHARGE OF DISCRlMlNATlON

 

 

 

AGENCY Cl‘lARGE NUMBER
lhis form is affected by the l’riv:tcy Act ol' 1974'. See l'rivacy r\et Statemeut before `l' l"EPA
completing this l`omr. 1 l;l:OC 51 l ’ 30 /8' 0 L[q %
slow or/mr/agt»p¢y. gratp-.- Florida Cornmission ()n l~luman Relations and EEOC
Nttn\c (lmllcale Mr.. Mrs.. Ms.) l lOMli 'l`l;`l.l:`l’l~lONE flue/rule .‘lrca C`o¢/¢')
Ms. Maryjude Zimmerman 727

 

STREET ADDRESS (_`|TY. S'l`r\'l'li ANl) 7.11’ C()l)li WH

NAME OF THE EMPLOYER. LABOR ORGANlZ/\TlON. EMPLOYMENT AGBNCY. APPRENTlCESHlP COMMITTEE,
STATE OR LOCAL GOVERNMEN'|` AG ENCY WHO DlSCRlMlN/\'l`ED AGAlNS'l` ME (l/'marc llrmr one. list belo\\')

 

 

 

 

 

same Nu.»rmzn or= rszr.oYrat-:s. Mr-:Mru=.ns retentioer npc/rule wmata
PODS Enterprises, LLC over 100

smart Ar)r)nrzss crrv_ s'rA'rra Auo zrr» conn couN'rY

13535 Feather Sound Drive, Clearwater, FL 33 762 Pinellas

cause or r)rsthMrN/\Trou oAsEt) oN (c'/w¢l.- appropriate bonner DA"FE otscrurarur\‘rrou 'roor< Pt.,\crz
metz 111 ' cor_ort 13 sex L'l ruzr.rorou 111 NA'rroN/\r.oruoru L=Aru.tes'r LA'r'rEsr

umw r,\'rrou x Aoe 13 nrs/unr.rrv .\' o'nnart ¢.»'pt¢rrv time 2016 r)t-¢r.~mt»t-r r-r,zon

 

'l`l-ll£ l’AR'l`lCUL/\RS ARl;` ([f additional space i.t' needed attach t'.\‘lr'a sheer(.r))

l: y l PERSONAL HARM: l began my employment on or about Junc 2013 as a Customer Experiencc Manager. in

.luac 2014 l was promoted to Sales Coordinator r\/lanager. 'l`hcn. in June 2016 1 was promoted to the position of Director
of Sa|es Support.

ln December 2016 l was diagnosed with a qualified disability 'l`hroughout 2017 and to the present 1 have
undergone a regimen ol"treatment including a surgical procedure |n March 2018 l notified my direct manager David
Redmond that l had to schedule another surgical procedure related to my disability (which l underwent on May 30, 2018).
'Hc'responded with surprise that 1 was still undergoing treatment and suffering from the effects ofmy condition. He had
previously stated to me “your hair is back, now you`rc l`rne". l was not line and provided him with details regarding nr_\'
current treatment regimen and thc adverse el"l`ects ol`thc medications l was taking

Shortly, tlrereal’ter, on April 2. 2018 l was terminated At the time of my termination 1 had an unblemished
personnel file.

ll: RESPONDENT‘S REASON FOR ADVF.RSE AC'l`lON:

lll: STATEMENTOF DlSCl{lMlNA'l`lON:l believe 1 was discrimimrtcd against because ol` my disability in
violation of the Americans With Disabilitics Arncndments Act and 1" loricla Statutes Chapter 760.

3 _` ~ . . . . . . , . . .

;_BL__ l \\'ont this charge tried \vttlt huth the l:l:t)t` and the State or NO'I AR¥ - (\\'lren necessary tor state and l.ncal Requtreu\en\sl
local agency il':rny. l will advise the agencies it'l change nr_\' address or Sl(iNA'l'URl.". Ol" COMPLA|N AN'\` SUBSCR\BF,D AND
telephone number and cooperate fully with them itt the processing nt'lny S\VORN `l`() 131£|:()1{1~1 Ml". 'l`l llS D.»\'|`l",

charge in accordance with their procedures
l s\\'eur or nl'lirm that l have read thc above charge and that it is true to
the best oftny knowledge infonnation and he|iel'. NO'|`ARY l’UBl.lCZ
l declare under penalty or perjury that the foregoing is tate and currch
Sl(ii\':

RlN'l`: ____'
Stnle ol'l"lnrida at l.argc (Sli/\l.)
7a Ullt l;,J_l.Il¢lf cr WQ¢W mele W

. , 1
DA'l`E Cl‘lARGlNG PAR }£' (Sigrrrrlrrre) /l
ElZOC FOR ivl 5 (/t’t.'v. 06/92)

 

 

 

Received
AUG 13 zura

T .
ampa Field omce
***ELECTRONICALLY FILED 12/12/2018 03:27:58 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***

 

ease 3:19-cv-00013-CEH-AEP Washiaaont=lth§<)$ifiie%i 01/03/19 Page 6 of 6 PagelD 16

Filing # 82025010 E-Filed 12/12/2018 03 128100 PM
Esoc Fom\rat (11116) U.S. EQUAL EMPLOYMENT OPPORTUNlTY COMM|SSION

 

DlSM|SSAL AND NOT|CE OF RlGHTS

TO= Mary ude Zlmmerman Fr°mf Tampa Fleld Offlco
501 East Po|k Street
Room 1000

 

Tampa, FL 33602
|:] on behairarperson(s) aggrieved whose identity is
coNF/oENr/AL (29 cFR §1601.7(ay
EEOC Charge No. EEOC Representatlve Telephone No.
STANLEY MOFFETI',
511-2018-04446 investigator (81 3) 202-7922

 

THE EEOC |S CLCS|NG lTS FlLE ON TH|S CHARGE FOR THE FOLLOW|NG REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

¥our allegations did not involve a disability as defined by the Americans With Dlsabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the slatutes.
Your charge was not timely filed with EEOC; in other words. you waited too long after the date(s) of the alleged

discrimination to tile your charge

The EEOC issues the following detennination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. Thls does not certify that the respondent is in compliance with
the statutes.` No finding is made as to any other issues that might be construed as.havlng been raised by this charge.

-: Th'e EEOC has adopted the indings of the state or local fair employment practices agency that investigated this charge.

nn1annnn

diner (bn'eliy state)

- NOT|CE OF SUlT RIGHTS -
(Sea the additional Infonnallon attached to this fonn.)

Tltle Vll, the Americans with Dlsabllltles Act, the Genetlc information Nondlscrimlnation Act, or the Age
Discrlm|natlon ln Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may tile a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed W|TH|N 90 DAYS of your receipt of this notice; or your n'ght to sue based on this charge will be
lost."(The time limit for filing suit based on a claim under state law may be different)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment This means that backpay due for any violations that occurred mgrg than 2 years t3 yea§)
before you tile suit may not be collectlb|e.

 

On behalf of the Commission
E“°ld$“'és(’) n Evange|ine Hawthome, (Dafe Malled)
Dlrector
ccc ` ' . .. - ' ~ - -
. .PODS Eitto"rprlsés, LLC. F|¢r|n era
y Bouzas & Owens, PA
l w¢=l° Ph¢|ll$ D\"\.bal` LLP . n __ _. b . , ` _.: _ At_tn:\’lllol_fga’ngM. F|orln,Esq.i ~
_ Attn`: Erln L Mal°né, Esq- ' 16524 Polnte Village Dr.
100 S. Ashley Drive ' ~ ~' ' ` ' ' Sutte 100
Sulte 1900 Lutz, FL 33558

rampa, FL 33602

***ELECTRONICALLY FILED 12/12/2018 03:27:58 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***

 

